
	

113 HR 4433 IH: Forging Peace Through Strength in Ukraine and the Transatlantic Alliance Act
U.S. House of Representatives
2014-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4433
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2014
			Mr. Turner (for himself, Mr. Rogers of Alabama, and Mr. McKeon) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Armed Services and Select Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide military assistance to Ukraine, to enhance the presence and capabilities of the United
			 States military in Europe, and for other purposes.
	
	
		1.Short title; table of contents; definitions
			(a)Short titleThis Act may be cited as the Forging Peace Through Strength in Ukraine and the Transatlantic Alliance Act.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents; definitions.
					Sec. 2. Sense of Congress.
					Sec. 3. Strategic framework for United States security force assistance and cooperation in the
			 European and Eurasian regions.
					Sec. 4. Requirement for plan to increase intelligence and cyber cooperation with Ukraine.
					Sec. 5. Enhancing presence and capabilities of United States military in Europe.
					Sec. 6. Enhancing readiness posture of United States military in Europe.
					Sec. 7. Posturing United States strategic capabilities.
					Sec. 8. Limitation on military contact and cooperation between the United States and the Russian
			 Federation.
					Sec. 9. Limitation on non-proliferation activities between the United States and the Russian
			 Federation.
					Sec. 10. Annual report on military and security developments involving the Russian Federation.
				
			(c)DefinitionsIn this Act:
				(1)Appropriate congressional committeesExcept as otherwise provided, the term appropriate congressional committees means—
					(A)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and
					(B)the Committee on Armed Services and the Committee on Foreign Affairs of the House of
			 Representatives.
					(2)Congressional defense committeesThe term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.
				(3)NATOThe term NATO means the North Atlantic Treaty Organization.
				(4)Treaties defined
					(A)CFE TreatyThe term CFE Treaty means the Treaty on Conventional Armed Forces in Europe, signed at Paris November 19, 1990, and
			 entered into force July 17, 1992.
					(B)INF TreatyThe term INF Treaty means the Treaty Between the United States of America and the Union of Soviet Socialist Republics
			 on the Elimination of Their Intermediate-Range and Shorter-Range Missiles,
			 commonly referred to as the Intermediate-Range Nuclear Forces (INF)
			 Treaty, signed at Washington December 8, 1987, and entered into force June
			 1, 1988.
					(C)North Atlantic TreatyThe term North Atlantic Treaty means the North Atlantic Treaty signed at Washington, April 4, 1949, and entered into force August
			 24, 1949.
					2.Sense of Congress
			(a)FindingsCongress finds the following:
				(1)On March 1, 2014, Russian Federation President Vladimir Putin sought and received from the upper
			 house of the Russian parliament the standing authorization of the use of
			 military force to send Russian forces into Ukrainian territory.
				(2)On March 2, 2014, Russian troops invaded the Ukrainian territory of Crimea, seizing control of the
			 peninsula, border crossings, government and administrative buildings, key
			 infrastructure, and surrounding Ukrainian military bases.
				(3)From February 26 to March 3, 2014, President Putin directed exercises of 150,000 troops, including
			 air and naval forces, and live fire demonstrations in western Russia, near
			 the border with Ukraine.
				(4)On March 3, 2014, the Department of Defense announced it was suspending United States military
			 engagement with Russia.
				(5)On March 12, 2014, in response to Russian aggression and provocations, the United States deployed
			 additional F–15 aircraft to NATO’s Baltic Air Policing Mission and F–16
			 aircraft to an aviation detachment in Poland.
				(6)On March 16, 2014, Crimea held a referendum on seceding from Ukraine and accede to the Russian
			 Federation, which violated the Ukrainian constitution, occurred under
			 duress of Russian military intervention, and was not recognized by the
			 international community.
				(7)On March 20, 2014, the Russian parliament voted to annex Crimea and Russian President Putin signed
			 the treaty of accession annexing Crimea to the Russian Federation.
				(8)On March 23, 2014, NATO Supreme Allied Command and Commander of U.S. European Command, General
			 Philip Breedlove stated that the Russian force that is at the Ukrainian border now to the east is very, very sizeable and very, very ready.
				(9)The Government of the Federation of Russian continues to provoke demonstrations and violence in
			 Ukraine in order to create a false narrative of separatism and illegal
			 justification for Russian intervention.
				(10)On April 3, 2014, NATO Supreme Allied Commander and Commander of U.S. European Command, General
			 Philip Breedlove, stated that Russia has 40,000 troops capable of moving
			 within 12 hours with elements of a Combined Arms Army, supported by
			 fixed-wing aircraft, rotary aircraft, and the logistics required in order
			 to successfully make an incursion.
				(b)Sense of CongressIt is the sense of the Congress that—
				(1)the continuing and long-standing pattern and practice by the Government of the Russian Federation
			 of physical, diplomatic, and economic aggression toward neighboring
			 countries is clearly intended to undermine regional security and
			 stability;
				(2)the Russian military build-up and aggressive posture on the eastern border of Ukraine represents a
			 deliberate intent to intimidate Ukraine and its citizens to submit to
			 Russian control;
				(3)the Russian Federation should immediately cease all improper and illegal activities in Ukraine,
			 including the seizures of airfields and other locations, and President
			 Putin should direct an immediate return of Russian forces to their
			 barracks;
				(4)the United States reaffirms its strong commitment to the 1994 Budapest Memorandum on Security
			 Assurances which was executed jointly with the Russian Federation and the
			 United Kingdom to explicitly secure the independence, sovereignty, and
			 territorial integrity and borders of Ukraine;
				(5)the United States supports the continued professionalization of the Ukrainian military and should
			 enhance United States direct security cooperation with the Ukrainian
			 military;
				(6)the United States reaffirms its defense commitments to its treaty allies under Article 5 of the
			 North Atlantic Treaty;
				(7)the United States supports the expansion of security cooperation with states in Central and Eastern
			 Europe, including NATO member states, NATO aspirants, and appropriate
			 Eastern Partnership countries;
				(8)the United States should seek immediate membership in NATO for Montenegro, a NATO Membership Action
			 Plan for Georgia, a diplomatic solution to disputes between Macedonia and
			 Greece, and seek resolution to the constitutional issues of Bosnia and
			 Herzegovina;
				(9)the United States reaffirms its support for the Supreme Allied Commander of Supreme Headquarters,
			 Allied Powers Europe to support NATO efforts to resolve the conflict
			 peacefully and diplomatically;
				(10)the United States encourages the North Atlantic Council to act in a timely manner to direct the
			 Supreme Allied Commander of Supreme Headquarters, Allied Powers Europe to
			 begin the NATO Defense Planning Process to NATO contingency plans in
			 response to a Russian invasion of Ukraine, including in Crimea, and
			 establish political guidance and determine military capability
			 requirements to effectively posture NATO military forces; and
				(11)the United States should take immediate steps to enhance its military presence and readiness
			 posture in Europe to deter aggression and assure allies and partners
			 through forward presence and engagement.
				3.Strategic framework for United States security force assistance and cooperation in the European and
			 Eurasian regions
			(a)Strategic framework
				(1)In generalThe Secretary of Defense, in coordination with the Secretary of State, shall develop a strategic
			 framework for United States security force assistance and cooperation in
			 the European and Eurasian regions.
				(2)ElementsThe strategic framework required by paragraph (1) shall include the following:
					(A)An evaluation of the extent to which the threat to security and stability in the European and
			 Eurasian regions is a threat to the national security of the United States
			 and the security interests of the NATO alliance.
					(B)An identification of the primary objectives, priorities, and desired end-states of United States
			 security force assistance and cooperation programs in such regions and of
			 the resources required to achieve such objectives, priorities, and end
			 states.
					(C)A methodology for assessing the effectiveness of United States security force assistance and
			 cooperation programs in such regions in making progress towards such
			 objectives, priorities, and end-states, including an identification of key
			 benchmarks for such progress.
					(D)Criteria for bilateral and multilateral partnerships in such regions.
					(b)Report
				(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in
			 coordination with the Secretary of State, shall submit to the appropriate
			 congressional committees a report on the strategic framework required by
			 subsection (a).
				(2)FormThe report required by paragraph (1) shall be submitted in an unclassified form, but may include a
			 classified annex.
				4.Requirement for plan to increase intelligence and cyber cooperation with Ukraine
			(a)Plan requiredNot later than 90 days after the date of the enactment of this Act, the President shall submit to
			 the appropriate congressional committees a plan to—
				(1)increase United States intelligence, surveillance, and reconnaissance capabilities devoted to
			 monitoring the situation in Ukraine;
				(2)increase United States intelligence information sharing and situational awareness to the maximum
			 extent practicable with Ukraine utilizing appropriate bilateral channels
			 and the NATO–Ukraine Commission;
				(3)provide military advice and technical assistance to the Ukrainian military to enhance their
			 defensive preparations and posture;
				(4)convene NATO member states and Ukraine to review options and implement prudent steps to increase
			 the defense of United States, NATO and Ukraine cyber networks;
				(5)work with NATO member states and the Ukrainian military to counter Russian propaganda; and
				(6)provide any other types of intelligence and cyber cooperation with Ukraine and NATO members that
			 the Secretary of Defense deems appropriate.
				(b)FormThe plan required in subsection (a) shall be submitted in an unclassified form, but may include a
			 classified annex.
			(c)Appropriate congressional committeesIn this section, the term appropriate congressional committees means—
				(1)the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select
			 Committee on Intelligence of the House of Representatives; and
				(2)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on
			 Intelligence of the Senate.
				5.Enhancing presence and capabilities of United States military in Europe
			(a)Sense of CongressIt is the sense of Congress that the President should immediately augment the Armed Forces of the
			 United States in the area of responsibility of the United States European
			 Command to ensure that the Commander of the United States European Command
			 has the capabilities and capacity needed to meet operational plan
			 requirements for response under Article 5 of the North Atlantic Treaty in
			 support of a NATO ally.
			(b)NotificationNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the congressional defense committees—
				(1)notification that the Secretary has commenced the augmentation described in subsection (a),
			 including—
					(A)the means through which the United States European Command has been provided the capabilities and
			 capacity described in such subsection, including with respect to cyber,
			 special operations, and intelligence capabilities to counter or mitigate
			 conventional, unconventional, and subversive activities of the Russian
			 Federation within the area of responsibility of such command; and
					(B)how such capabilities and capacity meet operational plan requirements; or
					(2)a detailed justification of the Secretary for failing to—
					(A)commence such augmentation; and
					(B)ensure that the Commander of the United States European Command has such capabilities and capacity.
					6.Enhancing readiness posture of United States military in Europe
			(a)Sense of CongressIt is the sense of Congress that the President should—
				(1)immediately correct deficiencies in the readiness of the Armed Forces of the United States in the
			 area of responsibility of the United States European Command to meet the
			 operational plan requirements for a response under Article 5 of the North
			 Atlantic Treaty in support of a NATO ally; and
				(2)provide appropriate additional resources to NATO as needed to enhance the readiness of the forces
			 of NATO member states if a response under Article 5 of the North Atlantic
			 Treaty is required.
				(b)NotificationNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the congressional defense committees—
				(1)notification that—
					(A)the Secretary has commenced the actions described in paragraphs (1) and (2) of subsection (a); and
					(B)the current, as of the date of the notification, and the six-month projected readiness of the Armed
			 Forces of the United States meet the augmentation described in section
			 (4)(a); or
					(2)a detailed justification of the Secretary for failing to commence the actions described in
			 paragraphs (1) and (2) of subsection (a).
				7.Posturing United States strategic capabilities
			(a)Aegis Ashore system
				(1)In generalNot later than December 31, 2016, and pursuant to an agreement between the United States and the
			 Government of Poland, the Secretary of Defense shall ensure the
			 operational availability of the Aegis Ashore system site in Poland.
				(2)Relocation of assetsThe Secretary may relocate the necessary assets of the Aegis weapon system between and within the
			 DDG–51 Class Destroyer program and the Aegis Ashore program to meet
			 mission requirements.
				(3)BriefingsThe Secretary shall provide to the congressional defense committees quarterly briefings to update
			 the status of the progress in carrying out paragraph (1).
				(b)Theater air and missile defense
				(1)FindingsCongress finds the following:
					(A)A Patriot battery of the United States providing a short-range air and missile defense capability
			 has previously been rotationally deployed to Poland, pursuant to an
			 agreement between the United States and the Government of Poland, during a
			 period occurring between 2010 to 2012.
					(B)The deployment of the Patriot battery did not include operational missiles and was not replaced
			 with another short-range air and missile defense system upon completion of
			 the deployment rotation in 2012.
					(2)PolicyIt is the policy of the United States that available short-range air and missile defense systems
			 and terminal missile defense systems of the United States with operational
			 missiles be rotationally deployed to central and eastern European allies,
			 pursuant to agreements between the United States and such allies, to
			 strength the air and missile defense capabilities of such allies.
				(3)Missile defense capability of Poland
					(A)Not later than December 31, 2014, and pursuant to an agreement between the United States and the
			 Government of Poland, the Secretary of Defense shall deploy to Poland a
			 system providing a short-range air and missile defense capability or
			 terminal missile defense capability, or both, and the personnel required
			 to operate and maintain such system.
					(B)No action may be taken to effect or implement the removal of the system or the personnel described
			 in subparagraph (A) unless—
						(i)at least 30 days before the removal, the Secretary of Defense notifies the congressional defense
			 committees that such removal is temporary and in the national security
			 interests of the United States; or
						(ii)the removal is requested by the Government of Poland in the manner provided in the agreement
			 between the United States and the Government of Poland regarding the
			 system and personnel.
						(4)NotificationThe Secretary of Defense shall notify the appropriate congressional committees by not later than 60
			 days after the date on which a NATO member state makes a request that
			 communicates to the Secretary the interest of the member state in hosting
			 missile defense capabilities described in paragraph (2) and the plan of
			 the Secretary for addressing such request.
				(c)Forward Deployed Nuclear WeaponsThe Secretary of Defense shall immediately—
				(1)stop plans for the relocation and consolidation of dual-capable aircraft (as defined in section
			 497a of title 10, United States Code) of the United States that are based
			 in Europe;
				(2)develop plans to temporarily base dual-capable aircraft of the United States in NATO member states
			 that make requests to host such aircraft;
				(3)conduct siting studies for the construction of weapon storage and security systems and protective
			 aircraft shelters in NATO members states that notify the Secretary of an
			 interest in hosting such systems and shelters and to provide for
			 reasonable burden sharing of associated non-recurring and recurring costs;
			 and
				(4)coordinate with NATO member states on the policy considerations of a decision by the United States
			 and its allies to alter the posture of forward deployed nuclear weapons
			 and related capabilities of the United States.
				8.Limitation on military contact and cooperation between the United States and the Russian Federation
			(a)LimitationNone of the funds authorized to be appropriated or otherwise made available for fiscal year 2015
			 for the Department of Defense may be used for any bilateral
			 military-to-military contact or cooperation between the Governments of the
			 United States and the Russian Federation until the Secretary of Defense,
			 in consultation with the Secretary of State, certifies to the appropriate
			 congressional committees that—
				(1)the armed forces of the Russian Federation are no longer illegally occupying Ukrainian territory;
				(2)the Russian Federation is respecting the sovereignty of all Ukrainian territory;
				(3)the Russian Federation is no longer violating the INF Treaty; and
				(4)the Russian Federation is in compliance with the CFE Treaty and has lifted its suspension of
			 Russian observance of its treaty obligations.
				(b)WaiverThe Secretary of Defense may waive the limitation in subsection (a) if—
				(1)the Secretary of Defense, in coordination with the Secretary of State, submits to the appropriate
			 congressional committees—
					(A)a notification that such a waiver is in the national security interest of the United States and a
			 description of the national security interest covered by the waiver; and
					(B)a report, in unclassified form, explaining why the Secretary of Defense cannot make the
			 certification under subsection (a); and
					(2)a period of 30 days has elapsed following the date on which the Secretary of Defense submits the
			 information in the report under subparagraph (B).
				(c)Exception for certain military basesThe certification requirement specified in paragraph (1) of subsection (a) shall not apply to
			 military bases of the Russian Federation in Ukraine’s Crimean peninsula
			 operating in accordance with its 1997 agreement on the Status and
			 Conditions of the Black Sea Fleet Stationing on the Territory of Ukraine.
			(d)DefinitionIn this section, the term bilateral military-to-military contact or cooperation—
				(1)means—
					(A)reciprocal visits and meetings by high-ranking delegations;
					(B)information sharing, policy consultations, security dialogues or other forms of consultative
			 discussions;
					(C)exchanges of military instructors, training personnel, and students;
					(D)exchanges of information;
					(E)defense planning; and
					(F)military training or exercises; but
					(2)does not include any contact or cooperation that is in support of United States stability
			 operations.
				(e)Effective dateThis section takes effect on the date of the enactment of this Act and applies with respect to
			 funds described in subsection (a) that are unobligated as of such date of
			 enactment.
			9.Limitation on non-proliferation activities between the United States and the Russian Federation
			(a)LimitationNone of the funds authorized to be appropriated or otherwise made available for fiscal year 2015
			 for the National Nuclear Security Administration of the Department of
			 Energy may be used for any contact, cooperation, or transfer of technology
			 between the United States and the Russian Federation until the Secretary
			 of Energy, in consultation with the Secretary of State and Secretary of
			 Defense, certifies to the appropriate congressional committees that—
				(1)the armed forces of the Russian Federation are no longer illegally occupying Ukrainian territory;
				(2)the Russian Federation is respecting the sovereignty of all Ukrainian territory;
				(3)the Russian Federation is no longer violating the INF Treaty; and
				(4)the Russian Federation is in compliance with the CFE Treaty and has lifted its suspension of
			 Russian observance of its treaty obligations.
				(b)WaiverThe Secretary of Energy may waive the limitation in subsection (a) if—
				(1)the Secretary of Energy, in coordination with the Secretary of State and Secretary of Defense,
			 submits to the appropriate congressional committees—
					(A)a notification that such a waiver is in the national security interest of the United States and a
			 description of the national security interest covered by the waiver; and
					(B)a report, in an unclassified form, explaining why the Secretary of Energy cannot make a
			 certification for such under subsection (a); and
					(2)a period of 30 days has elapsed following the date on which the Secretary of Energy submits the
			 information in the report under subparagraph (B).
				(c)Exception for certain military basesThe certification requirement specified in paragraph (1) of subsection (a) shall not apply to
			 military bases of the Russian Federation in Ukraine’s Crimean peninsula
			 operating in accordance with its 1997 agreement on the Status and
			 Conditions of the Black Sea Fleet Stationing on the Territory of Ukraine.
			(d)Effective dateThis section takes effect on the date of the enactment of this Act and applies with respect to
			 funds described in subsection (a) that are unobligated as of such date of
			 enactment.
			10.Annual report on military and security developments involving the Russian Federation
			(a)ReportNot later than June 1 of each year, the Secretary of Defense shall submit to the appropriate
			 congressional committees a report, in both classified and unclassified
			 form, on the current and future military power of the Russian Federation
			 (in this section referred to as Russia). The report shall address the current and probable future course of military-technological
			 development of the Russian military, the tenets and probable development
			 of Russian security strategy and military strategy, and military
			 organizations and operational concepts, for the 20-year period following
			 submission of such report.
			(b)Matters To be includedA report required under subsection (a) shall include the following:
				(1)An assessment of the security situation in regions neighboring Russia.
				(2)The goals and factors shaping Russian security strategy and military strategy.
				(3)Trends in Russian security and military behavior that would be designed to achieve, or that are
			 consistent with, the goals described in paragraph (2).
				(4)An assessment of Russia’s global and regional security objectives, including objectives that would
			 affect NATO, the Middle East, and the People’s Republic of China.
				(5)A detailed assessment of the sizes, locations, and capabilities of Russian nuclear, special
			 operations, land, sea, and air forces.
				(6)Developments in Russian military doctrine and training.
				(7)An assessment of the proliferation activities of Russia and Russian entities, as a supplier of
			 materials, technologies, or expertise relating to nuclear weapons or other
			 weapons of mass destruction or missile systems.
				(8)Developments in Russia’s asymmetric capabilities, including its strategy and efforts to develop and
			 deploy cyberwarfare and electronic warfare capabilities, details on the
			 number of malicious cyber incidents originating from Russia against
			 Department of Defense infrastructure, and associated activities
			 originating or suspected of originating from Russia.
				(9)The strategy and capabilities of Russian space and counterspace programs, including trends, global
			 and regional activities, the involvement of military and civilian
			 organizations, including state-owned enterprises, academic institutions,
			 and commercial entities, and efforts to develop, acquire, or gain access
			 to advanced technologies that would enhance Russian military capabilities.
				(10)Developments in Russia’s nuclear program, including the size and state of Russia’s stockpile, its
			 nuclear strategy and associated doctrines, its civil and military
			 production capacities, and projections of its future arsenals.
				(11)A description of Russia’s anti-access and area denial capabilities.
				(12)A description of Russia’s command, control, communications, computers, intelligence, surveillance,
			 and reconnaissance modernization program and its applications for Russia’s
			 precision guided weapons.
				(13)In consultation with the Secretary of Energy and the Secretary of State, developments regarding
			 United States-Russian engagement and cooperation on security matters.
				(14)The current state of United States military-to-military contacts with the Russian Federation Armed
			 Forces, which shall include the following:
					(A)A comprehensive and coordinated strategy for such military-to-military contacts and updates to the
			 strategy.
					(B)A summary of all such military-to-military contacts during the one-year period preceding the
			 report, including a summary of topics discussed and questions asked by the
			 Russian participants in those contacts.
					(C)A description of such military-to-military contacts scheduled for the 12-month period following
			 such report and the plan for future contacts.
					(D)The Secretary’s assessment of the benefits the Russians expect to gain from such
			 military-to-military contacts.
					(E)The Secretary’s assessment of the benefits the Department of Defense expects to gain from such
			 military-to-military contacts, and any concerns regarding such contacts.
					(F)The Secretary’s assessment of how such military-to-military contacts fit into the larger security
			 relationship between the United States and the Russian Federation.
					(15)A description of Russian military-to-military relationships with other countries, including the
			 size and activity of military attaché offices around the world and
			 military education programs conducted in Russia for other countries or in
			 other countries for the Russians.
				(16)Other military and security developments involving Russia that the Secretary of Defense considers
			 relevant to United States national security.
				
